                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                             MONROE DIVISION

 UNITED STATES OF AMERICA                        *    CRIMINAL NUMBER 3:18-cr-00229


 VERSUS                                          *    JUDGE TERRY A. DOUGHTY


 DEVIN DEWAYNE WILLIAMS                          *    MAG. JUDGE KAREN L. HAYES

                                      JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant Devin

DeWayne Williams’ Motion to Suppress [Doc. No. 20] is DENIED.

        Monroe, Louisiana, this 26th day of March, 2019.




                                                     ______________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
